UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6477



HAYWARD LEON ROGERS,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT JOHN BRINKLEY, Guard, McCormick
Correctional      Institution;     MCCORMICK
CORRECTIONAL   INSTITUTION;  SOUTH   CAROLINA
DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(8:06-cv-01278-MBS)


Submitted: June 21, 2007                      Decided:   June 29, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hayward Leon Rogers, Appellant Pro Se. Roy F. Laney, Nikole Deanna
Haltiwanger, Thomas Lowndes Pope, RILEY, POPE & LANEY, LLC,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hayward Leon Rogers appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.            We have reviewed

the record and find no reversible error.                Accordingly, we deny

Rogers’ motion to remand the case and affirm for the reasons stated

by the district court.       Rogers v. Brinkley, No. 8:06-cv-01278-MBS

(D.S.C. Mar. 14, 2007). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented    in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -